IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
UNITED STATES OF AMERICA,
Plaintiff,
Vv. : Case No. 3:19cr138(1)
CHRISSY PARSONS, : JUDGE WALTER H. RICE
Defendant. :

 

ORDER GRANTING DEFENDANT FURLOUGH FOR
LIMITED PURPOSE

 

It is the order of this Court that Defendant be furloughed from the Miami County Jail at
noon on Wednesday, October 16, 2019 to be transported by her mother, Betty Canter, whose
phone number is 740-357-5665, to be with her family, in care of her mother, Betty Canter, and to
attend the visitation of her father, Lewis Parsons. The visitation of Lewis Parsons will take place
on Thursday, October 17, 2019 from 12:30 p.m. to 1:00 p.m. at Melcher Funeral Home, 1417
Offnere Street, Portsmouth, Ohio 45662. Betty Canter shall then to return Chrissy Parsons to the
Miami County Jail, not later than 4:00 p.m. on Friday, October 18, 2019. It is the request of this
Court that the personnel at the Miami County Jail do all in their power to facilitate the carrying
out of this Order.

October 15, 2019 l eae A Re a

WALTER H. RICE

UNITED STATES DISTRICT JUDGE
Copies to:
Counsel of record
U.S. Marshal Office
Miami County Jail
